 Case 5:18-cv-00920-G Document 49-2 Filed 06/03/19 Page 1 of 1

CRAVE TO CAPTURE (MYTH OF OMEGA BOOK 2)




Copyright © 2018 by Zoey Ellis

All rights reserved. Sale of any edition of this book is wholly
unauthorized. Except for use in review, the reproduction or utilization
of this work in whole or in part, by any means, is forbidden without
written permission from the author/publisher.

This book is a work of fiction. Names, characters, places, and
incidents are products of the author’s imagination or are used
fictitiously. Any resemblance to actual events, locales, or persons,
living or dead, is entirely coincidental.

First Edition: March 2018
                        Crave to Capture


He will take her back – and he will make her his

Drocco

He allowed himself to be a fool for Cailyn once, but now she has gone
too far. The insult of her attack and escape fuels his fury, and
strengthens his need to have her submit to him once and for all. She
will soon learn that, of the many mistakes she made, running from
him was the worst.

Cailyn

With no home, family, or way of making a living, Cailyn begins to
come to terms with the possibility of a new home and a new life in
unfamiliar territory, however, when Drocco proves how far he will go
to get her under his control she finds herself once again trapped
